department of the treasury internal_revenue_service washington d c tax exempt and government extities owvision number release date date date uil code dollar_figure-00 dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax under internal revenue cade sec_507 as an organization described in code sec_501 we made this determination for the following reason s ‘you have failed to establish that you are operated exclusively for one or more exempt purposes within the meaning of sec_501 of the gade you also failed to establish that you are not operated for the private interests of your creator the creator's family or other private interests even if you had met the requirements of sec_501 we would determine that you are a private_foundation under sec_509 because you are not a church described in sec_170 b a i or in the alternative not an educational_organization described in sec_170 i and sec_4 170a-9 b of the income_tax regulations because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file ingtructions and do not send them te this office penalty if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date that we mailed this letter to you court for rules for initiating suits for declaratory_judgment under code sec_7428 does not stay the requirement to file raturns and pay taxes contact the clerk of the appropriate filing a declaratory_judgment suit failure_to_file the retums timely may result in a file the returns in accordance with their you must file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should foliow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will nofify the appropriate state officials of our you determination by sending them a copy of this final letter and the proposed adverse letter should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements ifyou have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax exemat and government entities iviaion date date uil code contact person identification_number telephone number employer_identification_number we have considered your application_for recognition of exemption from federal_income_tax under sec_504 of the internal_revenue_code as an organization described in sec_501 of the code based on the information submitted we conclude that you have not established that you are organized or operated exclusively for the exempt purposes described in sec_501 the basis for our conclusion is set forth below facts you were formed under state law as a religious corporation to educate and train ministers and supply these ministers with the necessary knowledge and materials to perform their ministerial tasks you state that your religious denomination is b your bylaws provide that you are managed by your board_of directors and that you must have at least three members on your board each board member is selected for a term of five years your officers are elected by your board you may amend your bylaws by a two-thirds majority vote of your board your founder is who is also your senior pastor president and one of your board b is not tax-exempt under members in y became an ordained minister through the b sec_501 a of the code because it is not an organization described in sec_501 currently your board is comprised of seven individuals who also serve as your officers three of your seven board members are relatad to each other including y's parents y selected all of the board members you operate out of y's personal_residence you have a total of members in your organization seven of whom are the members of your board and your officers you do not charge a membership fee in order to join your organization purchase them status you do however sell membership certificates for dollar_figure_ to those who wish to the membership cettificate does not currently grant your members any special your bylaws state that you have a civil structure and an ecclesiastical structure civil structure is composed of your officers who are also your board members your you do not have a formal ecclesiastical structure is also composed of your board members code of doctrine and discipline for your members you do not have a religious hierarchy or ecclesiastical government you do not require prospective members to renounce other religious beliefs or their membership in other churches or religious orders to become members of yout church in addition you do not directly license or otherwise ordain ministers or issue church charters your you state that your purpose is to offer training materials and fellowship to any minister who wishes it you state that your major program is your seminary you indicate that your next most important service is having an internet forum for your seminary students to talk to each ather and to talk to other b ministers you sell a variety of materials for your ‘seminary and for your organization sic for ministers to perform their chosen duties these include training videos books and other materials essentials ‘you conduct your activities entirely on the internet through your website x which was developed by your founder y you claim to conduct religious services on the intemet and to operate a seminary on the intemet you have no building in which you hold religious services and you do net have an established place and time of worship instead you state that your congregation meets solely on the internet you have a regular forum on your website through which your members and anyone else can congregate electronically and engage in fellowship you also indicate that you offer sermons only on the intemet you provide weekly guest sermons on your website for anyone who cares to read them you do not conduct sunday school classes for children in a building or at anot physical location instead your sunday school classes are available solely on the internet the materiat is posted and available to anyone interested in reading it students do not register for class and do not have to communicate with instructors students are not required to take tests or examinations you describe your creed or statement of faith as follows you are not a chartered member of the b rather b is a separate denomination of its own your seminary is separate from the activities of the b headquarters of your seven board members are b ministers you state that five you state that percent of your activities are church’ activities and percent are seminary’ activities you receive almost all of your revenues from two sources fees from the internet sale of religious products to the public and fees from the sale of materials for your online seminary classes only a small portion of your revenues have been from donations and this is expected to continue in the future dues from members are not required and other religious functions you indicate that your minister is available for weddings baptisms you plan no fundraising programs you are treated as a nonprofit religious corporation under state law and receive a religious exemption from meeting the educational requirements of your state's education code statute you state that your seminary has nearly students currently enrolled enrollment appears to be accomplished through the purchase of a course from your website you state that you offer scholarships to some of your students for some of your courses a complete list of your seminary courses and the purchase_price of the materials appears on your website the section of your ‘you sell ordination certificates through the on your website website entitled to complete an online application and submit it through a link directly to the b not required to take any classes or complete any formal training or education program to purchase an ordination certificate from the b allows anyone who wants to become a minister an applicant is zis a for-profit company that publishes books and other written materials z is owned by members of y's family z has been operating for approximately eight years and sells publications to various entities in addition to you y writes books and creates other publications for z also sells her books as an independent author you selll the publications you purchase fram z on your website about percent of the products your sales on your website were products you purchased from z and the majority of your expenses are for the purchase of these materials you also sell on your website religious products purchased from the b previously z provided you with a loan to form your organization and create your website this loan is still outstanding you pay a salary to work hours per week providing services as senior pastor no one else webmaster administrator teacher sermon writer and marketing coordinator receives any compensation presently you use none of your revenues for the senior pastor's living_expenses however you state that if your income is sufficient you may use up to dollar_figure per month toward the senior pastor’ living_expenses law sec_170 b a of the cade describes a church_or_convention_or_association_of_churches sec_1_170a-9 of the income_tax regulations states that an educational_organization is described in sec_170 a l of the code if its primary function is the presentation of formal instruction and it normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious purposes sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_504 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test itis not exempt sec_1 c -1 c of the regulations provides that an organization will be ragarded as operated exclusively for one or more exempt purposes only ifit engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whele or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization may be is organized and operated exempt as one described in sec_501 c of the code if exclusively for one or more purposes such as religious charitable or educational_purposes it sec_1 c -1 i of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest for an organization to establish that it is not organized or operated for the benefit of private interests thus to meet the requirements of this subdivision it is necessary sec_1_501_c_3_-1 of the regulations states that the term educational relates a the instruction or training of the individual for the purpose of improving or developing his to capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes revrul_77_366 c states that a religious tour which had extensive social and recreational activities is not operated exclusively for exempt purposes and thus does not qualify for exemption in rev_rul 1981_1_cb_330 a nonprofit organization formed by a professional nurse who is also the organization's minister director and principal officer that is used as a vehicle for handling the nurse's personal financial transactions was not exempt under sec_801 c of the code because it serves the private interests of a designated individual rather than a public interest in universal life church ine full circle v commissioner t c the tax_court held that full circle church a charter organization of the universal life church did nat qualify for exemption under sec_504 of the code nothing in the administrative record showed that the church had a regular place of worship held regular worship services or performed any religious functions universal life church ine v u s cl_ct aff'd without opinion 862_f2d_321 fed cir involved the parent universal life church in this case the court granted the government's motion for summary_judgment on the basis that the universal life church was not being operated exclusively for exempt purposes but rather that it had the substantial non-exempt purposes of giving tax_advice net incidental to religious purposes and promoting tax_avoidance american guidance unpublished opinion d c cir part test in determining whether a religious_organization was a church the criteria are foundation v u s 490_fsupp_304 d d c affirmed in an the court recognized the internal revenue service's a distinet legal entity arecognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history amembership not associated with any other church or denomination acomplete organization of ordained ministers ministering to their congregations ordained ministers selected after completing prescribed courses of study literature of its own established places of worship regular congregations regular religious services sunday schools_for the religious instruction of the young schools_for the preparation of its ministers the court in american guidance stated that courts in cases where church status have been litigated have more heavily weighted certain criteria be especially important it considered the follawing factors to amembership not associated with any other church or denomination established places of worship regular religious services referring to these points the court in american guidance stated pincite while some of these are relatively minor others eg the existence of an established congregation served by an ordained ministry the provision of regular religious services and religious education for the young and the dissemination of a doctrinal code are of central importance in 927_f2d_335 cir the court_of_appeals upheld the tax court's decision that an organization was not a church because if failed to meet the factual requirements of being a church under sec_507 of the code the appeals court cited the factors used in american guidance foundation supra supporting its analysis it looked particularly at the facts that applicant did not have an established congregation or classes to teach religious classes to youth as reasons to deny applicant church status in 88_tc_1341 aca 1987_2_cb_1 an organization operated a radio ministry and established local congregations the u s tax_court held that the taxpayer was a church because it met most of the irs criteria for determining church status it explained that the irs will consider all facts and circumstance that may bear upon an organization's claim for church status under sec_170 of the code it did not adopt these criteria as a definitive test rather living faith vy commissioner 950_f2d_366 7th cir affg tcmemo_1990_484 concluded that an organization that operated vegetarian restaurants and health food steres in a manner consistent with the religious beliefs of the seventh-day adventist religion did not qualify for recognition of exemption under sec_501 of the code because its operations evidenced a substantial nonexempt commercial purpose in 86_tc_916 the ‘tax court defined a church for purposes of sec_170 b a of the code as a coherent group of individuals and families that join together to accomplish the religious purposes of mutually held beliefs the court stated that a church's is by a group of individuals related by commen warship and faith meeting regularly primary means for achieving thase goals analysis an organization qualifies as one described in sec_601 of the code if itis organized and operated exclusively for one or more exempt purposes such as religious charitable or educational_purposes and thus may not serve a substantial non-exempt purpose sections big_number c -1 c and c -1 a of the regulations in addition its earings must not inure in whole or in part to the benefit a private shareholders or individuals sec_1_501_c_3_-1 furthermore it must serve a public rather than a private interest sec_4 c -1 d ci an organization that meets the requirements of a church under sec_170 b a i of the code likely operates exclusively for religious purposes under sec_601 of the code however an organization that does not qualify as a church may nevertheless operate exclusively for religious purposes in determining whether an organization qualifies as a church under sec_170 b ami of the code the intemal revenue service uses criteria as guidelines for making this determination these criteria are helpful in deciding what constitutes a church for federal tax purposes although they are not a definitive test american guidance foundation v uls supra’ foundation for human understanding v commissioner supra spiritual outreach society v commissioner supra see also church of etemal life and liberty commissioner supra inc v the court in american guidance foundation v u s stated that many courts weigh some criteria more heavily than others in fact the following factors are considered to be especially important amembership not associated with any other church or denomination established places of worship regular religious services referring to these fourteen points the court in american guidance stated pincite while some of these are relatively minor others eg the existence of an established congregation served by an ordained ministry the provision of regular religious services and religious education for the young and the dissemination of a doctrinal code are of central importance you have a distinct legal existence and you have your own literature however because these criteria are commen to both churches and non-church religious organizations they are not relevant in establishing whether you qualify as a church under sec_170 of the code in universal life church inc full circle supra the tax_court held that that the full circle church of the code did not qualify for exemption under sec_501 nothing in the administrative record showed that full circle church had a regular place of worship held regular worship substantially_similar to full circle church in that you have not shown that you possess these characteristics services or performed any religious functions you are your board_of directors governs your organization civil structure and an ecclesiastical structure your founder thus both these structures are composed entirely of your board members thus you have no definite and distinct ecclesiastical government you stated that you do not have a formal code of doctrine and discipline for your members your bylaws state that you have a however y also serves on your board and is your senior pastor y received her ordination from b you have b as part of your name your website refers to and is linked to a b website and your theology history and formation are based on b principles you too do not have a distinct refigious history you state that you do not require prospective members to renounce other religious beliefs or their membership in other churches or religious orders to become members of your church treated as a regular congregation members of your church this membership is insufficient to be there are only your services are held only on the internet this is not a building or a physical place however your members do not in addition your sermons are posted on your thus you have no established places of worship website weekly viewers can read your website at any time meet for religious services at any specific time services thus you do not conduct regular religious you have one minister ministering to your congregation which is composed of only people thus you do not have a complete organization of ordained ministers ministering to their congregations you have no school for youth that meets in a building or at another physical location your sunday school classes exist entirely on the internet students read your website whenever they choose to de so questions of any teacher and do not have to answer any questions that a teacher may have of them to see if they are learning their lessons because there are no tests or final examinations required of these students there is no way to establish that the students are learning their religious lessons thus as a practical matter you have no sunday schools_for the religious instruction of the young students may choose to never talk to any teacher or ask therefore because you fail to meet most of the criteria especially those that are considered the most important you are not a church within the meaning of sec_170 of the code in addition you have not established that you otherwise qualify for exemption as an organization operated primarily for religious purposes within the meaning of your primary activity is the sale of products this includes the sale of books and other written materials you buy sec_1 c -1 d of the regulations through your website these products from z a for-profit business which is owned by y and her family you expend a substantial portion of your time and resources in your publishing and sales activities although you may engage in some religious activities your primary activity appears to be the operation of a for-profit commercial enterprise because you operate primarily for the purpose of furthering your founder's commercial business rather than primarily for religious purposes you do not qualify as a religious_organization described in sec_501 of the code see also living faith v commissioner supra in addition you are not operated primarily for educational_purposes within the meaning of sec_1_501_c_3_-1 i and sec_1_501_c_3_-1 of the regulations although you may provide some educational activities to individuals on your website this is not your primary activity especially because you spend significant time and resources selling various products on your website further you state that you purchase about percent of the products you sell on your facilitating sales by z a ‘website directly from z and you purchase additional products from b for-profit business owned by y and her family and selling products produced by b a non- exempt_organization are commercial activities which evidence that you are operated to further a substantial non-exempt purpose therefore you do not satisfy the operational_test under sec_1 c -1 of the regulations see revrul_77_366 supra better business bureau of washington d c v u s supra living faith v commissioner supra we conclude further that your operations confer on y and her family more than an incidental level of private benefit in violation of the prohibitions in sec_1 c -1 d i of the regulations you are operated in a manner that is similar to the organization in revrul_81_94 supra accordingly we cannot conclude that you serve a public rather than a private interest within the meaning of sec_1 c -1 d i of the regulations lastly you have not established that your method of calculating the compensation you pay to your senior pastor y is reasonable and will not result in prohibited inurement under sec_1_501_c_3_-1 of the regulations y has appointed the board_of directors and selected her parents as officers there is no independent compensation committee the information you submitted indicates that your entire net_income is paid to and that as your income grows y's compensation will grow proportionately based on the information you have provided you have not established that you are an organization described in sec_501 of the code therefore we conclude that you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code as explained above we have concluded you fail to meet most of the criteria the irs uses a8 guidelines for church classification especially those that are considered tha most thus even if you otherwise qualified as a religious_organization under section important c of the code you would not be classified as a church under sec_170 of the code in addition even if you qualified as an educational_organization under section c ‘of the code you would not be classified as a school under sec_170 b a ii and sec_1 170a-s b of the regulations because you do not normally have a regularly enrolled body of pupils or students in attendance at the place where your educational activities are regularly carried on you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains aif the relevant facts and such facts are true correct and complete you also have a right to request a conference ta discuss your protest this request should be made when you file your protest statement or an individual enrolled to practice before the internal_revenue_service may represent you you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power of attomey all forms and publications mentioned in this fetter can be found at www irs gov forms and publications an attorney certified_public_accountant if if you do net file a protest within days you will not be able to file a suit for declaratory_judgment in court because the intemal revenue service irs will consider the failure to protest a8 a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse determination action letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address w internal_revenue_service set-eo rat constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this if you fax your statement please call the person identified in the heading of this letter to letter confirm that he or she received your fax f you have any questions please contact the person whose name and telephone number are shawn in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
